ROVER, Chief Judge.
After hearing the testimony of the wife and her father in a proceeding against the husband for an absolute divorce on the ground of five years’ voluntary separation,1 the court denied the divorce. It assigned as one of the reasons for its decision the wife’s failure to corroborate her testimony as to the separation for the statutory period, obviously adhering to the rule that corroboration is required in all divorce actions. In Schroeder v. Schroeder 2 we held to the contrary. The other reason assigned was that the wife had failed to prove that the separation was voluntary.
We are unable to determine to what extent the trial court’s decision was influenced by its erroneous ruling as to corroboration, and accordingly there must be a new trial.
Reversed with instructions to grant a new trial.

. Code 1951, § 16-403.


. D.C.Mun.App., 133 A.2d 470.